Case 6:19-cv-00681-GAP-GJK Document 62 Filed 07/14/20 Page 1 of 2 PageID 552




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

   KALED M. TAHER,

                          Plaintiff,

   v.                                                             Case No: 6:19-cv-681-Orl-31GJK

   GOVERNMENT EMPLOYEES
   INSURANCE COMPANY,

                          Defendant.


                                                  ORDER
          This Matter comes before the Court on the Defendant’s Second Motion to Strike the

   Plaintiff’s Response to the Motion for Summary Judgment (Doc. 60). The Court previously struck

   a nearly identical response from the Plaintiff. 1 A significant portion of one section of the

   Response, entitled “Florida’ substantive case law on unauthorized settlements,” is obviously just a

   verbatim section from Florida Jurisprudence—a secondary source—that was crudely copied and

   pasted into the document. Technically, it is a single-spaced quote within the parameters of Local

   Rule 1.05. Some other lengthy single-spaced portions also appear to be quotations, but Counsel

   has totally disregarded the Bluebook and failed to follow them with citations. The lengthy

   quotations are not argument; legal rule statements mean little without analysis and application.

   Plaintiff’s counsel’s “argument” begins on page 17 of 19, and that contains blocks of single-

   spaced text that are not quotations. 2


          1
            The previous Response was so poorly formatted that the Court would have had to
   individually search many lines of text to determine whether they were quotes.
          2
            These blocks contain quoted material, but Plaintiff’s counsel claims that it is
   paraphrasing and interjects commentary at various intervals; it is not a permissible single-spaced
Case 6:19-cv-00681-GAP-GJK Document 62 Filed 07/14/20 Page 2 of 2 PageID 553




          Plaintiff’s counsel did no significant analysis and instead chose to copy and paste large

   quotations, including string citations, from various cases and secondary sources. Including so

   many lengthy and often inapt quotations is, at best, a misguided attempt to violate the spirit of

   Local Rule 1.05. In an effort to avoid expending more precious judicial resources on the careless

   submission by Plaintiff’s counsel, the Court DENIES the Motion to Strike (Doc. 60). Plaintiff’s

   counsel’s submission will stand, but will do his client little good. The allowable pages should have

   contained argument and analysis and synthesis; that is what Plaintiff’s counsel was hired to do.

   Instead, he chose to cram often irrelevant information into the Response, neglecting to give

   thorough responsive arguments to the Motion for Summary Judgment.

          DONE and ORDERED in Chambers, Orlando, Florida on July 14, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




   block quote under the local rules.



                                                    -2-
